HEDRICK, Chief Judge.
No question has been raised with respect to that part of Judge Battle’s judgment concluding that defendant Pruitt “properly” exercised his option to continue the policy in force and borrow against its cash value to pay the premiums in 1985 and 1986. Indeed, defendant Pruitt could not appeal from that portion since he was not an aggrieved party. Coburn v. Timber Corporation, 260 N.C. 173, 132 S.E. 2d 340 (1963).
The only question argued on appeal by defendant Pruitt is whether the trial court erred in declaring that the assignment was voided and the policy canceled. At the hearing on the declaratory judgment proceeding only Mrs. Farmer, owner of the insurance policy in question, was sworn as a witness. She testified concerning the debt that “[w]e have been discharged.” The trial court found as a fact that the debt in question was discharged. At the hearing, defendant Pruitt’s counsel argued that the only question before the court was “whether or not the assignment was valid.” He contended defendant Pruitt was not prepared to litigate any question except validity of the assignment. Plaintiff made no motion to amend the complaint nor did any of defendants. Defendant Pruitt vigorously contended that the question of whether the debtors were discharged was not before the trial court.
Defendant Pruitt on appeal now argues the discharge of the Farmers in the bankruptcy proceeding did not discharge the debt, that the assignment of the policy was valid, and that the trial court had no authority to declare that “[u]pon discharge in bankruptcy of the debt . . . the assignment became voidable at the option of the owner of the policy.” We agree. There is no evidence in the record to support the finding made by the trial court that the “debt for which the policy served as collateral was discharged. . . .” The only evidence is that Mrs. Farmer testified she and her husband had been discharged from the debt. This does not support the conclusion that the assignment was voidable. The *555question of whether the debt was discharged has not been litigated and was not raised in the pleadings. That portion of the judgment indicating the assignment of the policy was voidable at the option of the Farmers must be vacated. That portion of the judgment declaring the assignment valid will be affirmed.
Affirmed in part; vacated in part.
Judges Johnson and Orr concur.